UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6715



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

ALVIN B. TRUESDALE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-34, CA-96-109)


Submitted:   December 19, 1996         Decided:     December 31, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed as modified by unpublished per curiam opinion.


Alvin B. Truesdale, Appellant Pro Se. Kenneth Davis Bell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we grant

a certificate of appealability and affirm on the reasoning of the

district court. United States v. Truesdale, Nos. CR-92-34; CA-96-
109 (W.D.N.C. Apr. 17, 1996). However, because the district court

did not afford Appellant notice and an opportunity to be heard with

respect to the imposition of the system of prefiling review, see In
re Oliver, 682 F.2d 443, 446 (3d Cir. 1982), we modify the district

court's order to strike the portion of the order conditioning

Appellant's future filings in the District Court for the Western
District of North Carolina upon his obtaining leave of court. We

deny as meritless Appellant's motion for determination of status

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2